

116 HR 3952 IH: To amend the Agricultural Research, Extension, and Education Reform Act of 1998 to establish a waiver from the matching requirement for certain grants under the specialty crop research initiative.
U.S. House of Representatives
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3952IN THE HOUSE OF REPRESENTATIVESJuly 24, 2019Ms. Schrier (for herself and Mr. Cox of California) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Agricultural Research, Extension, and Education Reform Act of 1998 to establish a
			 waiver from the matching requirement for certain grants under the
			 specialty crop research initiative.
	
		1.Waiver under specialty crop research initiative
 (a)In generalSection 412(g)(3) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632(g)(3)) is amended—
 (1)in subparagraph (A), by striking An entity and inserting Subject to subparagraph (C), an entity; and (2)by adding at the end the following new subparagraph:
					
 (C)WaiverThe Secretary may waive the matching funds requirement under subparagraph (A) with respect to a grant made under this section if the Secretary determines that—
 (i)the research conducted using grant funds— (I)will benefit a specific specialty crop; and
 (II)are likely to be applicable to agricultural commodities generally, including specialty crops; or (ii) (I)the grant involves scientifically important research; and
 (II)the recipient of such grant is unable to satisfy such matching funds requirement.. (b)ApplicationThe amendments made by subsection (a) shall apply with respect to grants awarded on or after October 1, 2019.
			